Citation Nr: 1133311	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  04-36 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for hypertension.




ATTORNEY FOR THE BOARD

E. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

When the case was last before the Board in February 2010, the claim of entitlement to service connection for hypertension was reopened and remanded.  Additionally, in the February 2010 decision, the Board reopened and denied a claim seeking service connection for a back disability, and also denied service connection claims for an acquired psychiatric disorder and fatigue syndrome.


FINDING OF FACT
	
Hypertension was not present during active service or within one year of discharge from active service, and it is not otherwise etiologically related to active service.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated during active service, and the incurrence or aggravation of hypertension during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in February 2002, October 2004, November 2004, March 2006. December 2008, January 2009, and February 2010, the RO and the Appeals Management Center (AMC) provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the March 2006, December 2008, January 2009, and February 2010 notice letters informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came after the initial adjudication of the claim, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing deficiency was remedied by the fact that the Veteran's claim was readjudicated in June 2011, after proper VCAA notice was provided and after the Veteran had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, private medical evidence, and records associated with a Social Security Administration disability determination.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its February 2010 remand.  Specifically, the February 2010 Board remand instructed the RO to obtain all up to date VA treatment records.  A VA examination was also to be scheduled in order to determine the likely etiology of the Veteran's hypertension.  Additional VA treatment records were obtained and the Veteran attended a March 2010 VA examination.  Therefore, the Board finds that the Agency of Original Jurisdiction has complied with the Board's instructions and that the March 2010 VA examination report substantially complies with the Board's February 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 
 
Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including hypertension).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection for hypertension because it began during active service.

Review of the service treatment records reflects that, at service entry, the Veteran's blood pressure was 110/70.  A February 1992 service treatment record notes a blood pressure reading of 142/90.  A March 1992 service treatment record notes a blood pressure reading of 138/98.  A May 1992 service treatment record notes that the Veteran's blood pressure was 140/90.  The May 1992 service treatment record also notes that the Veteran presented for hypertension work up, as it was noted that he had hypertension on his final physical examination.  The Board notes that the report of such physical examination (presumably the discharge examination) is not contained in the claims folder.  The May 1992 service treatment record further notes that current hypertension work up was negative.  The Veteran was instructed to lose weight, exercise, decrease salt intake, and follow up with a private physician in six months.  He was discharged in June 1992.

The post-service medical evidence contains a July 1999 Social Security Administration (SSA) record which indicates that the Veteran was not diagnosed with hypertension.  In the section regarding "blood pressure, most recent, significant changes," it was reported, "not applicable."  On page four, where the diagnoses are listed, no diagnosis of hypertension is found.  

A July 2000 VA treatment record notes a self-reported prior medical history of hypertension for 8 to 10 years but no medication.  It was noted that the Veteran was seen at the clinic for the first time and was referred by his Gulf War group physician due to a "history of hypertension."

An August 2000 VA examination report notes, "history of hypertension."  

A November 2000 VA treatment record notes that the Veteran's hypertension was well-controlled and that he should continue Lisinopril 5 mg.  

A May 2002 private treatment record notes a history of hypertension and obesity.  

A July 2004 VA treatment record indicates that the Veteran had a diagnosis of morbid obesity.

A July 2006 VA treatment record notes diagnoses of hypertension and obesity.  It was noted that he was on Lisinopril and that he should be seen for follow up in four months.  

A March 2010 VA examination report notes that the examiner, a physician, reviewed the claims file and all medical records contained in it.  It was noted that the Veteran remembered that at discharge in 1992 his systolic pressure was 140.  He did not remember the diastolic pressure.  He was recommended to be treated by a civilian physician but he did not see any doctor until he was seen at a VA Medical Center in 2000.  It was noted that current blood pressure was 120/80.  The examiner noted that the Veteran was a well-developed, well-nourished, obese individual with no deformities.  Additional blood pressure readings were 130/85 and 125/75.  The examiner opined that she could not resolve the issue of whether the Veteran's hypertension had its onset during service, the first year thereafter, or whether it is otherwise etiologically related to service without resorting to mere speculation.  The examiner reasoned that the Veteran had a few elevated blood pressure readings while in service but there was no diagnosis or treatment for hypertension during military service.  There were also no blood pressure readings after discharge until he was seen through VA in 2000, which is eight years after discharge.  It was at that time he was started on treatment for hypertension.  It is on this basis that the examiner determined that she could not provide an opinion without resorting to mere speculation.

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2010).


After review of the evidence of record, the Board finds that service connection for hypertension is unwarranted.  Although there were elevated blood pressure readings during service and the Veteran was referred for a hypertension work-up at the time of separation, hypertension was not diagnosed in service.  According to the in-service May 1992 hypertension work-up note, hypertension was specifically not diagnosed.  Instead, the Veteran was given instructions to exercise, lose weight, cut his salt intake, and follow-up after service with a physician in six months.

The Veteran did not follow up after service with any physician for hypertension until 2000 when he was seen through VA.  At that time he indicated that he had a history of hypertension.  However, there is no documented diagnosis of hypertension at any time before July 2000 when the Veteran was first seen at VA for medical treatment (he was seen as early as April 1999 through VA for psychiatric treatment).  Moreover, he admitted at the March 2010 VA examination that he did not ever seek any treatment for his hypertension during this time period (immediately after service or until July 2000 when he was seen through VA).  As such, there is no diagnosis of hypertension in service, within one year after service, or until eight years after service separation, in 2000.

Additionally, there is no medical opinion in favor of the claim.  Specifically for this purpose, the Veteran underwent a VA examination in March 2010.  After thoroughly reviewing the claims file, to include all medical evidence, examining the Veteran, and hearing his self-reported medical history, the examiner opined that she could not state whether the Veteran's hypertension had its onset during service, within one year of service, or whether the current hypertension is otherwise etiologically related to service without resorting to mere speculation.  She supported this opinion by stating that the evidence reveals that the Veteran was evaluated for hypertension during service, but it was not found and no diagnosis of hypertension was made then or at any time until 2000, which is eight years after service.  She indicated that there were no medical records of any blood pressure readings during the time from separation in 1992 to the date the Veteran was seen through VA in July 2000.  

The United States Court of Appeals for Veterans Claims (Court) recently offered guidance on speculative medical opinions in Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court wrote that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389- 90.  Here, as indicated above, the examiner has explained specifically why she is not able to offer an opinion as to the etiology of the Veteran's disability.  Thus, the Board finds her opinion and rationale to be adequate for rating purposes.

Given the examiner's statements, and the likelihood that any medical evidence of hypertension in the first eight post-service years will be forever unknown because the Veteran himself stated that he did not seek any medical treatment for hypertension after service or until he was seen at VA in July 2000, a remand for another examination is not necessary and the evidence currently of record is likely the best evidence by which to decide the claim. 

There is no other medical evidence in the file regarding a possible relationship between the Veteran's current hypertension and military service.  The Board notes that the first post-service medical evidence of hypertension in July 2000, approximately eight years after the Veteran's discharge from active duty, and that a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of probative medical evidence etiologically linking the current hypertension diagnosis to service.  The Board is persuaded by the March 2010 VA examiner's opinion that the Veteran did not have a diagnosis of hypertension during service or until eight years thereafter.  This weighs heavily against the Veteran's contention that his hypertension began during service.  There is no medical opinion in favor of the claim.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). 

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence of record in the form of the Veteran's correspondence to VA and his statements to various medical providers.  As there is a preponderance of evidence against the claim for service connection for hypertension, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


